            Case 1:20-cv-05320-LGS Document 8 Filed 09/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 ANGELA BYUN,                                                 :
                                                              :    20 Civ. 5320 (LGS)
                                            Plaintiff         :
                                                              :          ORDER
                            -against-                         :
                                                              :
 AUTHENTIC BRANDS GROUP LLC,                                  :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 17,

2020, at 11:00 a.m.

        WHEREAS, Defendant Authentic Brands Group LLC has not appeared, and Plaintiff has

not filed proof of service on the docket, but the parties have filed a joint letter and proposed case

management plan per the August 3, 2020, Order (Dkt. No. 5).

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that Plaintiff shall file proof of service and Defendant note its appearance on

the docket. It is further

        ORDERED that the September 17, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. It is further

        ORDERED that the case management plan will issue in a separate order. The parties’

attention is particularly directed to the provisions for periodic status letters, and the need for a

pre-motion letter to avoid cancellation of the final conference and setting of a trial date. The

parties shall comply with the Initial Discovery Protocols for Employment Cases Alleging
           Case 1:20-cv-05320-LGS Document 8 Filed 09/11/20 Page 2 of 2


Adverse Action. The parties may otherwise prioritize mediation discovery as long as they

complete fact discovery by the designated date. The parties should be aware that the Court does

not extend the deadlines for fact discovery absent compelling circumstances, which do not

include settlement discussions. It is further

       ORDERED that if Defendant seeks to file a motion to dismiss, it shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

       ORDERED, the parties’ request for a referral to mediation is granted and supersedes any

automatic referral that would follow Defendant’s filing of an Answer. It is further

       ORDERED that by September 14, 2020, Plaintiff shall serve a copy of this Order and

the case management plan on Defendant and file an affidavit of service.



Dated: September 11, 2020
       New York, New York




                                                   2
